EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Cancel claims 18-21.

This application is in condition for allowance except for the presence of claims 18-21 directed to an invention non-elected without traverse.  Accordingly, claims 18-21 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A method for highly concentrating an aqueous solution containing thermally sensitive organic proteins, flavorings, enzymes and/or vitamins and with or without minerals, the method comprising first extracting a major portion of water from the solution by means of membrane filtration to obtain a pre-concentrated solution and discharging the extracted major portion of water; subjecting the pre-concentrated solution to a freeze concentration procedure, in which, in the form of separated ice crystallisate, further water is extracted from the solution, wherein that concentration is effected in the freeze concentration procedure until a viscosity of a mother solution of at least 0.0002m2/s is achieved; and returning the separated ice crystallizate from the freeze concentration procedure with the mother solution adhering thereto as a suspension to the membrane filtration upstream of the membrane filtration or after melting of the ice crystallisate is not taught nor fairly suggested by the prior art or any combination thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




LAW
April 29, 2021